ORDER
PER CURIAM.
Beth Buie (hereinafter, “Employee”) brought this two count action against Yushin U.S.A. Ltd., d/b/a Ortech (hereinafter, “Employer”) and Jim L. Deline, M.D. (hereinafter, “Doctor”). Employee claims Employer wrongfully discharged her, and Employer and Doctor conspired to deny her workers’ compensation benefits. The trial court dismissed a count of her petition for lack of subject matter jurisdiction in that Employee’s exclusive remedy is under *176the Missouri Workers’ Compensation Act and for failure to state an actionable claim of conspiracy. Employee appeals the trial court’s judgment dismissing her claim against Doctor.
We have reviewed the briefs of the parties, the legal file, and the transcripts and find the trial court did not abuse its discretion in its judgment. James v. Poppa, 85 S.W.3d 8, 9 (Mo. banc 2002). An extended opinion would have no precedential value. We have, however, provided a memorandum opinion, only for the use of the parties, setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 84.16(b).